Citation Nr: 1741410	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to higher stated initial ratings for posttraumatic stress disorder (PTSD), rated 50 percent prior to January 15, 2016, and 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 4, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The February 2010 rating decision granted service connection for PTSD, and assigned a 30 percent initial rating, effective from January 7, 2009.  During the pendency of the appeal, the evaluation of the Veteran's PTSD was raised to 50 percent effective January 7, 2009 by an October 2011 rating decision, and was raised to 70 percent effective January 15, 2016 by an April 2016 rating decision.  A November 2016 rating decision granted entitlement to a TDIU based on PTSD and prostate cancer, effective from June 4, 2014.  As the benefit awarded in these rating decisions are still less than the maximum benefits available for the entire period on appeal, from January 7, 2009, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2012.  A transcript of that hearing is of record.  

These matters were previously remanded by the Board in May 2014 and July 2016 for further development.  The matters now return to the Board for appellate consideration.



FINDINGS OF FACT

1.  The most probative evidence of record reflects that during the rating period on appeal from January 7, 2009 through January 14, 2016, the Veteran's PTSD was at worst manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas.

2.  The most probative evidence of record reflects that during the rating period on appeal from January 15, 2016, the Veteran's PTSD was at worst manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas.

3.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment consistent with his educational and occupational background, for the rating period from January 7, 2009 through June 3, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a staged initial rating of 70 percent, and no higher, for PTSD, for the period on appeal from January 7, 2009 through January 14, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a staged initial rating in excess of 70 percent for PTSD, for the period on appeal from January 15, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a total disability rating for compensation purposes based on individual unemployability (TDIU) are met for the period on appeal from January 7, 2009 through June 3, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the matters adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

The Veteran contends that his PTSD symptomatology more closely approximates the severity contemplated by a higher rating.  He seeks a rating in excess of 50 percent for the period on appeal prior to January 15, 2016, and in excess of 70 percent thereafter.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's PTSD has been rated at 50 and 70 percent under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The VA General Rating Formula for Mental Disorders reads, in pertinent part:

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. at 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the VA disability rating percentage assigned.  The percentage evaluation is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board notes that the Veteran has also been diagnosed with depression.  This diagnosed psychiatric disability has not been specifically identified as service connected, to include as a manifestation of the PTSD.  Nevertheless, where it is not possible to distinguish the effects of a service-connected disability from the effects of any nonservice-connected disability, the reasonable doubt doctrine dictates that all symptoms in question be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all symptoms in the adjudication of the claim).  Accordingly, in this case all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

Analysis

For the rating period on appeal prior to January 15, 2016, the Veteran's primary care doctor indicated that the Veteran suffers from flashbacks, isolation, difficulty with interpersonal relationships, and urban settings with excess noise and stimulation.  The provider also stated that the Veteran angers easily.  A June 2015 letter from a VA provider stated that the Veteran has intrusive memories, emotional numbness, sleep disturbance, weekly nightmares, suicidal ideation, and poor concentration.  

The Veteran testified that while he has friends, and at times, a girlfriend, he does not have any family relationships, and does not speak to his son.  The Veteran testified in 2012 that he last attempted suicide in 2008.  The Veteran consistently reported not working due to stress and interaction with people.

The Veteran's VA social worker noted in an October 2010 letter that the Veteran had daily suicidal ideation.  The Veteran attended a VA examination in January 2011.  There, the Veteran reported some suicidal and homicidal thoughts.  He endorsed having a plan to overdose on pills.  He reported having no romantic relationships.  The Veteran did, however, report fishing, going to the gym three times a week, and writing a book in 2010.  The Veteran reported going to stores when less people were around.  The Veteran endorsed weekly nightmares.  His clothes were disheveled, his attitude was hostile, and he was unable to do serial 7's due to hostility.  He had a moderate impairment of remote memory and a mild impairment in recent memory.  The examiner stated that the Veteran had reduced reliability and productivity, and noted that the Veteran performs activities of daily living, but is very limited interpersonally.  He has poor judgment, and no family or friends.  

A January 2010 VA examination shows depression, isolation, poor sleep, and persistent symptoms.  He reported past suicidal ideation, and was unclear as to whether he was currently suicidal.  

VA Treatment records from 2011 show the Veteran neatly dressed, clean, cooperative, with clear thought process, normal speech, normal memory, normal judgment and insight, and without suicidal or homicidal ideation.  The Veteran does, however, often present as anxious or depressed.  The Veteran is regularly noted with a GAF score of 55.  2012 VA treatment notes show depression, nightmares, and anxiety about life stressors.  On examination, the Veteran was neat, clean, calm, and cooperative.  He was without suicidal or homicidal ideation.  2013 VA treatment notes show the Veteran without nightmares and attempting to socialize.  The Veteran reported making contacts in the community.  The Veteran reported spending time with friends, and working on a business project.  He was appropriately groomed and dressed, and was cooperative, with clear speech.  The Veteran lacked suicidal ideation.  The Veteran did endorse some anxiety, anger, and disturbed sleep.  VA treatment records from 2014 show anxiety, and symptoms of PTSD minimal.  He was neat, clean, calm, cooperative, and relaxed, with clear speech.  He was noted as being able to function well.  However, the Veteran noted a confrontation in public, depression, and nightmares, but with good sleep.  He had good judgment and insight.  

A July 2014 VA examination found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he was not much different than his prior VA examination in 2011.  The examiner noted that the Veteran goes to the gym and likes music.  The examiner noted panic attacks more than once a week, mild memory loss, suicidal ideation, difficulty with relationships, sleep impairment, and depression.  The Veteran was casually dressed.
The Veteran's VA social worker noted that the Veteran had isolation, severe depression, sleep disturbance, and anger in September 2014.  He also noted a GAF score of 34.  VA treatment records from 2015 show no depression, but anxiety when going into community.  The Veteran had good insight, good judgment, neat and clean appearance, and was alert and oriented to his place and person.  

As noted above, the Veteran consistently presented to VA medication management without a finding of near continuous panic or depression, impaired speech, impaired impulse control, suicidal ideation, neglect of personal appearance, or inability to maintain relationships.  The Veteran also reported social relationships, with obstacles.  However, the Veteran's individual and group therapist and VA examinations consistently showed suicidal and homicidal ideation, weekly panic attacks, neglected appearance, impaired memory, impaired judgment, and an irritable or combative attitude.  The Veteran reported little social interaction and no contact with family.  The Board affords more probative weight to the more thorough mental health evaluations of the VA therapist and VA examinations.  The Board acknowledges that the VA examiner's characterized the Veteran's occupational and social impairment as less than that described by the 70 percent rating criteria.  However, as explained in Carpenter v. Brown, an examiner's classification of the level of psychiatric impairment should be considered, but it is not determinative of the percentage disability rating assigned.  8 Vet. App. 240, 242 (1995).  The Board finds that the Veteran's PTSD effectively resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as: suicidal ideation, impaired impulse control, neglect of personal appearance, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  When looking at the complete disability picture, and considering all of the objective medical and other credible evidence of record, and resolving any doubt in favor of the Veteran, it is the judgment of the Board that the schedular criteria for a 70 percent rating are met for the period on appeal prior to January 15, 2016.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

With regard to a 100 percent rating, to include the period on appeal prior to and after January 15, 2016, the record shows that the Veteran does not meet the criteria for a higher rating than currently assigned or assigned by this decision.  The record does not show gross impairment in thought process or communication, persistent delusions or hallucinations, inability to perform activities of daily living, disorientation to time or place, or grossly inappropriate behavior.  While the Veteran has some memory loss, poor hygiene, and suicidal ideation, the demonstrated functional impairment due to the severity of these manifestations has not been shown to more closely approximate the 100 percent rating criteria.  As such, with respect to entitlement to a higher initial rating in excess of the 70 percent assigned herein, the preponderance of the evidence is against a higher 100 percent initial rating at any time during the rating period on appeal, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  Id.

The Board has considered the Veteran's contentions that he is entitled to a higher rating for the rating period on appeal.  The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, the Veteran has not been shown to possess the requisite expertise to be deemed competent to designate the appropriate schedular rating warranted under the applicable Diagnostic Code.  The Board concludes that, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the clinical evidence of record supports a finding that a rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD at any during the rating period on appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The issue of entitlement to a TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, entitlement to a TDIU has been granted, effective from June 4, 2014.  Although the RO has not been afforded the opportunity to adjudicate the TDIU issue with consideration of the Board decision above which granted a higher 70 percent staged initial rating, including for the period prior to June 4, 2014, in light of the favorable determination herein granting a TDIU for the entire rating period on appeal, from January 7, 2009 through June 3, 2014, there is no prejudice to the Veteran by the Board's adjudication of the TDIU issue at this time.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Even if the Veteran's service-connected disabilities do not meet the percentage standard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  

For a veteran to prevail on a claim for a TDIU, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Prior to June 4, 2014, the Veteran is only service-connected for PTSD, now rated as 70 percent for the entire period on appeal, and athlete's foot of the right foot, rated as 10 percent disabling.  Thus, the Veteran meets the schedular requirements for a TDIU.  

The record reflects that the Veteran has been a bar manager, police officer, vocational counselor, security contractor, gardener, vending machine operator, in real estate, and a self-employed construction contractor.  The Veteran has stated that he has four years of college.  He testified that stress and interaction with people caused him to leave his last job.  The record reflects that he was last employed in 2009 when he lost his bar to foreclosure.  He stated that he stays indoors most of the time and avoids crowds.  The Veteran's social worker testified that he has difficulty with concentration, and angers easily.  The record reflects poor familial relationships, but occasional friendships.  The Veteran contends that his foot condition affects his ability to stand and sit for any period of time.

A VA examination from January 2010 showed clinically significant distress or impairment in occupational functioning.  A January 2011 VA examiner found reduced reliability and productivity due to PTSD symptoms.  The examiner found that the Veteran does not get along with neighbors, but performs most daily activities.  The Veteran testified in 2012 that he recently had broken up with a girlfriend, but went to visit her and her friends in Brazil.  Treatment records during the period on appeal note community involvement, and some social activity.  The Veteran wrote and reportedly published a book in 2010, fishes, and goes to the gym three times a week.  The Veteran consistently has reported moderate long-term memory impairment and mild short-term memory impairment.  
	
With regard to the Veteran's service-connected foot/skin condition, the Veteran had a November 2011 VA examination.  The examiner stated that the Veteran could not wear regular shoes or walk and stand for long periods of time.  The Veteran was unable to wear socks, and needed help travelling.  A June 2014 VA examiner opined that the Veteran was not able to do his occupation as a general contractor, because sweat irritates his rashes.  The examiner did state, however, that the Veteran would be able to work if his only service-connected disability was his skin condition.  

While several VA examiner's indicated that the Veteran's occupational limitation was less than total, the Veteran's therapist and social worker consistently indicated that the Veteran would not be able to function occupationally.  The Board affords more probative weight to the January 2010 and January 2011 VA examiner's opinions with regard to PTSD because they are more consistent with the entirety of the record on appeal, and the examiners noted their review of the entire record, and applied their medical expertise.  In consideration of his education and prior work experience, due solely to his PTSD, the Veteran is capable of at least unskilled work, but would likely need to work in an environment that allowed independence and limited social interaction.  However, the record shows that the Veteran's foot condition would limit his function in labor-intensive occupations that required walking or standing.  Thus, the Board finds that the evidence is in relative equipoise as to whether the Veteran is capable of securing or following substantially gainful employment prior to June 4, 2013, when considering both of his then service-connected disabilities.  In affording the benefit-of-the-doubt to the Veteran, the claim for entitlement to a TDIU prior to June 4, 2014 is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

Special Monthly Compensation

The rating period on appeal is from January 7, 2009.  The Board recognizes that the Veteran was granted special monthly compensation under 38 U.S.C. § 1114(s) for a portion of the rating period on appeal, from June 4, 2014 to April 1, 2016, (on account of prostate cancer rated a schedular 100 percent and additional service-connected disabilities, including PTSD, independently rated at 60 percent or more).   As such, the Board must consider, as part of the higher initial rating for PTSD appeal at issue, whether special monthly compensation is warranted for the rating period on appeal from January 7, 2009 through June 3, 2014, and from April 1, 2016.  

If a sole service-connected disability other than PTSD renders the Veteran unemployable (prior to June 4, 2014 and/or from April 1, 2016), so as to warrant a TDIU, the 70 percent schedular rating for PTSD would satisfy the requirement that the Veteran have additional service-connected disability independently ratable at 60 percent or more, warranting entitlement to special monthly compensation prior to June 4, 2014 and from April 1, 2016, pursuant to 38 U.S.C. § 1114(s) as discussed in Buie v. Shinseki, 24 Vet. App. 242 (2011) and Bradley v. Peake, 22 Vet. App. 280.  If a sole service-connected disability other than prostate cancer (from April 1, 2016), renders the Veteran unemployable so as to warrant a TDIU, the 60 percent schedular rating for prostate cancer would satisfy the requirement that the Veteran have additional service-connected disability independently ratable at 60 percent or more, warranting entitlement to special monthly compensation. 

The Veteran has been assigned a TDIU throughout the entire rating period on appeal, from January 7, 2009.  (The Board decision above granted a TDIU from January 7, 2009 through June 3, 2014, and a November 2016 rating decision granted TDIU from June 4, 2014.)  The Veteran's PTSD is currently assigned a 70 percent schedular rating from January 7, 2009, and prostate cancer has been rated 60 percent from April 1, 2016.  The Veteran's other service-connected disabilities, athlete's foot of the right has been rated noncompensable prior to March 18, 2011 and 10 percent from March 18, 2011, and erectile dysfunction and radical prostatectomy scar have been each rated noncompensable.

This decision grants TDIU prior to June 4, 2014 based on multiple service-connected disabilities, and the November 2016 grant of TDIU was also based on multiple service-connected disabilities.  The record does not reflect that the Veteran has a sole-service connected disability rendering him unemployable prior to June 4, 2014 or from April 1, 2016.  Thus, due to the Veteran's disability ratings, entitlement to special monthly compensation pursuant to 38 U.S.C. § 1114(s) prior to June 4, 2014 or from April 1, 2016 is not warranted.



ORDER

Entitlement to an initial evaluation of 70 percent (and no higher) for the Veteran's service-connected PTSD, prior to January 15, 2016, is granted.

Entitlement to an initial evaluation in excess of 70 percent for the Veteran's service-connected PTSD, from January 15, 2016, is denied.

Entitlement to a TDIU prior to June 4, 2014 is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


